



WARNING

THIS IS AN
    APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT
    TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an order,

(a)     excluding
    a particular media representative from all or part of a hearing;

(b)     excluding
    all media representatives from all or a part of a hearing; or

(c)     prohibiting
    the publication of a report of the hearing or a specified part of the hearing,

where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45.
    (8)
No person shall publish or make public
    information that has the effect of identifying a child who is a witness at or a
    participant in a hearing or the subject of a proceeding, or the childs parent
    or foster parent or a member of the childs family.

45.
    (9)
The court may make an order prohibiting
    the publication of information that has the effect of identifying a person
    charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Catholic
    Children's Aid Society of Toronto v. N.B., 2013 ONCA 472

DATE: 20130715

DOCKET: C57142

Hoy A.C.J.O, Simmons & Juriansz JJ.A.

BETWEEN

Catholic Childrens Aid Society of Toronto

Applicant (Respondent)

and

N.B
., A.F. and D.B.

Respondent (Appellant)

Anthony Macri, for the Appellant

Shamshad Bee, for the Respondent

Heard and released orally: July 5, 2013

On appeal from the judgment of Justice Kevin Whitaker of
    the Superior Court of Justice, dated April 2, 2013.

ENDORSEMENT

[1]

We reject the appellants argument that the appellant has demonstrated a
    violation of s.7 of the
Charter
because of the improper admission of
    hearsay evidence, opinion evidence, and business records evidence on a motion
    for summary judgment in which the Society sought Crown wardship without access.

[2]

Under the
Family Law
Rules the admission of hearsay evidence is
    not prohibited on a summary judgment motion. In this case the appellant mother
    consented to the protection finding and did not object to the admissibility of
    the evidence now impugned on appeal or seek to cross-examine on it. Although we
    agree that the Societys reliance on hearsay evidence could present procedural
    unfairness in a particular case, as the appellant was represented by counsel in
    the Court below and did not raise the issue, we are not persuaded that any
    procedural unfairness occurred in this case.

[3]

In our view, this decision did not rest on hearsay evidence or
    conflicting evidence. On our review of the record, admissible evidence and admissions
    made by the appellant justify the disposition made by the motion judge. While
    it may be that there was some conflicting evidence in the material before the motion
    judge, on our review of the record, the mother had not presented an adequate
    plan for the care of her children to justify an alternate disposition.

[4]

In these circumstances there was no genuine issue requiring a trial, the
    appeal is therefore dismissed.

A.
    Hoy A.C.J.O.

J.
    M. Simmons J.A.

R.
    G. Juriansz J.A.


